Citation Nr: 0709685	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-08 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  What evaluation is warranted for residuals of a gunshot 
wound to the left thigh, to include total left knee 
arthroplasty from March 28, 2001?

2.  Entitlement to service connection for a claimed back 
condition.

3.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the benefits on appeal.  

The veteran appeared before the Board at a videoconference 
hearing in February 2006 regarding his symptomatology.  A 
transcript is of record.

In a March 2006 statement in support of his claim,  the 
veteran has raised the issue of entitlement to convalescence 
benefits due to his March 2006 left knee replacement surgery.  
This issue, however, is not currently certified or developed 
for appellate review.  Hence, it is referred to the RO for 
appropriate consideration.

The issues of entitlement to an increased rating for 
residuals of a gunshot wound to the left thigh, to include a 
total left knee arthroplasty; and entitlement to service 
connection for post traumatic stress disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
 
The Board respectfully invites the attention of the 
representative of the fact that this Vietnam veteran has been 
diagnosed with diabetes mellitus. 




FINDING OF FACT

A back disorder was not manifested during service, and spinal 
arthritis was not compensably disabling degree within one 
year of separation from active duty service, and there is no 
competent medical evidence that a back disorder is related to 
either active duty service or to a service connected 
disability.
 
 
CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
military service, spinal arthritis may not be presumed to 
have been so incurred, and a back disorder is not proximately 
due to a service connected disorder.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the back disorder claim.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the back disorder 
is harmless because the preponderance of the evidence is 
against the appellant's claim, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

Background

A 2002 VA outpatient clinic record notes complaints of 
chronic low back pain.  Physical examination revealed 
decreased deep tendon reflexes, but a back disorder was not 
diagnosed. 
 
In September 2003, the veteran filed a claim for service 
connection for a claimed back condition.  In a May 2004 
rating decision, the RO denied service connection.

The veteran's entrance examination diagnosed mild scoliosis.  
The service medical records are silent for any complaints or 
treatment of a back disorder while in service.  The 
separation examination notated the veteran's spine was normal 
and no back disorders were noted or diagnosed.

VA treatment records from 1999-2006 indicated no complaints, 
treatment, or diagnosis of a back condition.

The veteran testified before the Board in February 2006 and 
stated that he believed that his back hurt because his left 
leg was shorter than the other.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.
 



Analysis

After reviewing the evidence of record the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for a back disorder. 

The records do not indicate that veteran has a currently 
diagnosed back disability.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In Brammer, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id.
 
Accordingly, service connection for a back disorder must be 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for a back disability is 
denied.


REMAND

In a February 2002 rating decision, the RO granted service 
connection for residuals of a gunshot wound to the left 
thigh, to include a total left knee arthroplasty and assigned 
an evaluation of 30 percent effective March 28, 2001. 
 
In September 2003, the veteran requested an increased 
evaluation for his left knee.  In a May 2004 rating decision, 
the RO denied the veteran's the increased rating claim and 
continued the 30 percent evaluation.

In September 2003, the veteran filed a claim for service 
connection for post traumatic stress disorder.  In May 2004, 
the RO denied service connection.

The veteran underwent a total left knee arthroplasty in 
September 2000.  The veteran underwent an additional total 
left knee arthroplasty in March 2006.  Unfortunately, a VA 
examination has not been conducted to access the veteran's 
current level of left knee disability since that March 2006 
procedure.  Hence, a remand is required.

In regard to the veteran's claim for post traumatic stress 
disorder, further development is in order.  The Board finds 
the veteran has a verified in-service stressor, he was shot 
in the line of duty.  However, the veteran has not been 
afforded a VA psychiatric examination for post traumatic 
stress disorder.  Such an examination is warranted under 38 
U.S.C.A. § 5103.  

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment since March 2006 
for his left knee disability and PTSD. 
When the requested information and any 
necessary authorization has been 
received, the RO must attempt to obtain 
copies of all pertinent records which 
have not already been obtained.  The 
veteran should also be afforded an 
opportunity to submit any additional 
evidence, not already of record 
supporting his claim for an increased 
rating for his residuals of a gunshot 
wound to the left thigh, to include a 
total left knee arthroplasty; and PTSD.

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of any impairment 
caused by the residuals of a gunshot 
wound to the left thigh, to include a 
March 2006 total left knee arthroplasty. 
All indicated studies must be performed, 
and all findings should be reported in 
detail. In accordance with the latest 
AMIE worksheets for orthopedic disorders, 
the examiner is to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any residuals of a 
gunshot wound to the left thigh, to 
include a total left knee arthroplasty. 

The examiner must address whether during 
examination there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
left knee disability. If pain on motion 
is observed, the examiner must indicate 
the point at which pain begins.  The 
examining physician must indicate 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The rationale for all opinions expressed 
must be provided. The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.

3.  The veteran should be scheduled for a 
VA examination by a psychiatrist to 
determine whether it is at least as 
likely as not, i.e., is there a 50/50 
chance that PTSD is related to his 
inservice gunshot wound, which is a 
verified inservice stressor.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for any opinion 
given and should reconcile the opinion 
with any competing medical evidence of 
record. 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  
 
4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
This readjudication must include 
consideration of the appellant's 
entitlement to a temporary total 
disability evaluation under 38 C.F.R. § 
4.30 (2006) based on his March 2006 
procedure, and his entitlement to one 
rating for his gunshot wound residuals 
and a separate rating for residuals of a 
total knee replacement.  If any benefit 
sought on appeal is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review. 

6.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).   

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


